469 F.2d 1392
William A. SCOTT, Petitioner-Appellant,v.Dr. Curtis TARR, National Director of Selective Service, etal., Respondents-Appellees.
No. 194, Docket 72-1679.
United States Court of Appeals,Second Circuit.
Argued Nov. 30, 1972.Decided Jan. 9, 1973.

Marvin M. Karpatkin, American Civil Liberties Union, New York City, (New York Civil Liberties Union by Jeremiah S. Gutman, New York City, Margrethe Powers, Albany, N. Y., American Civil Liberties Union Foundation by Melvin L. Wulf, New York City, of counsel), for petitioner-appellant.
James E. Cullum, Asst. U. S. Atty., Albany, N. Y.  (James M. Sullivan, Jr., U. S. Atty., N. D. N. Y., of counsel), for respondents-appellees.
Before FRIENDLY, Chief Judge, and WATERMAN and HAYS, Circuit Judges.
PER CURIAM:


1
In view of the fact that appellant was released from civilian work on December 13, 1972, we are constrained to dismiss his appeal, without costs and to direct that the order of the district court be vacated, on the ground that the case has become moot.